DETAILED ACTION
1.	The communication is in response to the application received 12/04/2020, wherein claims 13-31 are pending and are examined as follows. Note that claims 1-12 have been previously canceled. This application is a 371 of PCT/FI2019/050524 07/04/2019.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
4.	The information disclosure statement (IDS) was submitted on 12/04/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
5.	Claim 26 is objected to because of the following informalities:  the last limitation recites “parsing, from the container file, a first sample entry that references the data reference element;” (emphasis added), however the limitation ends with a semicolon and does not end in a period. Appropriate correction is required.
Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recites writing an identified media data element into a container file which includes an identifier (i.e. a first movie fragment sequence number or a first track fragment decode time) for other elements to identify the identified media data. Given the broadest reasonable interpretation (BRI) of the claim, the foregoing can be construed as a mental process (Prong One of Step 2A), where a user can identify and write/organize a media data element such as an image or a group of images (i.e. a movie fragment) from a video sequence, into a particular format (e.g. a file, table, etc.). Since images in a video are temporally ordered, each image can be associated with a sequence number/identifier. As such, the user can employ the sequence number of the identified image (or group of images) to establish a reference with the other images of the sequence. The Examiner also finds that the limitation can be understood as determining mathematical relationships between the identified media data element and the other media data elements of a video sequence via the claimed identifier of said element. 
This judicial exception is not integrated into a practical application because the claim does not impose any meaningful limits on practicing the abstract idea. Other than writing an identified media data element to a container file that includes an identifier such as for e.g. a movie fragment sequence number to serve as a reference for other media data elements, the claim does not demonstrate how the file is to be used and for what purpose. In other words, in 
Claim 15 is rejected under 35 U.S.C. 101 for similar reasons as claim 13 above, because the claimed invention is directed to an abstract idea without significantly more. Writing an identifier (e.g. a sequence number) as a first element of the media data element (e.g. the image) in a file and then referencing the media data element (e.g. the image) in a data reference element are considered well-understood, routine, conventional computer functions that do not show any improvements to the functioning of a computer or to any technology or technical field that would positively demonstrate how for e.g. the field of video coding and decoding would benefit from performing the claimed method.
	Claim 17 is rejected under 35 U.S.C. 101 for similar reasons as claim 13 above, because the claimed invention is directed to an abstract idea without significantly more.  The processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of writing an identified media data element to a container file that includes an identifier such as a sequence number to serve as a reference for other media data elements) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a 
Claims 19-20 are rejected under 35 U.S.C. 101 for similar reasons as claim 15 above, because the claimed invention is directed to an abstract idea without significantly more.
Claim 22 is rejected under 35 U.S.C. 101 for similar reasons as claim 13 above, because the claimed invention is directed to an abstract idea without significantly more. The only difference in claim 22 is that the method is for parsing a received container file. Hence, claim 22 can be understood as reciting the reciprocal steps needed for extracting the identifier that serves as the reference for the media data elements.  As such, a user can extract a sequence number (i.e. identifier) corresponding to a selected image (i.e., a fragment of a video sequence) which is a media data element. Please refer to Claim 13 above for further details.
Claims 24-25 are rejected under 35 U.S.C. 101 for similar reasons as claim 15 above, because the claimed invention is directed to an abstract idea without significantly more. Please see Claim 22 above with respect to “parsing”.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 21, and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 16 recites the limitation "including into the container file the data reference element that indicates an identified media data element with an identifier"  (emphasis added) in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. In particular, it is not clear whether the claimed identifier is the same identifier as that recited in claims 15 and 13 on which claim 16 depend, or is an entirely different identifier as the above limitation suggests. Claims 21 and 31 are rejected for similar reasons as claim 16 above.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13, 14, 15, 17-20 and 22-30 are rejected under 35 U.S.C. 103 as being unpatentable over Hannuksela et al. (WO 2017/140939 A1), in view of Xie et al. (US 2016/0285941 A1), hereinafter referred to as Hannuksela and Xie, respectively.
Regarding claim 13 (New) Hannuksela discloses “A method comprising: writing, in a container file, an identified media data element [Media data is stored using a container file format (para 0036), where media data elements can be identified. Refer to para 0111, 0113, and 0121-0126 (e.g. mdat identifiers for identifying media data elements)]; and including into the identified media data element an identifier to be used as a reference for the identified media data by other elements [Per para 0158, ID value of  the ‘MovieFragmentHeaderBox’ may reference the sequence number field contained in a ‘moof’ box associated with a ‘mdat box’ having a given mdat identifier.  See Xie below for further support], wherein said identifier is a first movie fragment sequence number or a first track fragment decode time.” [As noted above, an ID value of the ‘MovieFragmentHeaderBox’ may refer to the sequence number field which is understood to be associated with the movie fragment. Hannuksela however does not explicitly address a track fragment decode time. See Xie below for support].
Although Hannuksela  discloses the foregoing elements, the limitation “wherein said identifier is …a first track fragment decode time” is not explicitly taught. Xie on the other hand from the same or similar field of endeavor is brought in to teach the above feature. [With respect to ‘moof’ box 100, see decode time 84 in Figs. 3A-3B and corresponding text]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Hannuksela for encapsulating and decapsulating media to add the teachings of Xie as above to provide techniques where media data elements are arranged in a file complying with the ISO media file format to allow for combining main streaming content and secondary streaming content so as to prevent switching of content streams on the client side to avoid client re-buffering which can result in a temporary black screen for the end user (para 0005 and 0007). 
Regarding claim 14 (New) Hannuksela and Xie teach all the limitations of claim 13, and are analyzed as previously discussed with respect to that claim.  Hannuksela further teaches “wherein the container file is structured according to ISOBMFF [See para 0039 with respect to using the box structure employed in the ISO base media file format. Also reference para 0234 with respect to MediaDataBox(es). Also see Fig. 2], the method further comprising: writing in the container file the identified media data element as an IdentifiedMediaDataBox [See for e.g. para 0129 where new box ‘DataEntryIdentifiedMdaBox’ is understood to be analogous to the foregoing claimed feature]; and including in the IdentifiedMediaDataBox an imda_identifier which defines the identifier.” [See para 0129. Reference ‘imdt’ in data reference box. An mdat identifier of the ‘MediaDataBox’ can determine the data relative to the start of the payload of said ‘MediaDataBox’, i.e. an offset]  
Regarding claim 15 (New) Hannuksela and Xie teach all the limitations of claim 13, and are analyzed as previously discussed with respect to that claim.  Although not explicit, Hannuksela further discloses “further comprising: writing in the container file the identifier as a first element of the identified media data element [Para 0233 suggests the identifier of the MediaDataBox may be located at the start of the box data before the media data itself (para 0123-0124)]; and referencing the identified media data element in a data reference element.” [Elements of the media data may be referenced by offset(s) relative to a given MediaDataBox. Para 0233 shows possible implementations. Also refer to abstract  regarding the foregoing]
Regarding claim 17, claim 17 is rejected under the same art and evidentiary limitations as determined for the method of Claim 13. As to the claimed hardware and software, see for e.g. para 0033-0034 in Hannuksela. This also applies to dependent claims 18-20 below.
Regarding claim 18, claim 18 is rejected under the same art and evidentiary limitations as determined for the method of Claim 14.
Regarding claim 19, claim 19 is rejected under the same art and evidentiary limitations as determined for the method of Claim 15.
Regarding claim 20, claim 20 is rejected under the same art and evidentiary limitations as determined for the method of Claim 15.



Regarding claim 22 (New) Hannuksela discloses “A method comprising: parsing, from a container file, an identifier, wherein said identifier is a first movie fragment sequence number or a first track fragment decode time; and4Docket No. NC306639-US-PCT Customer No. 73658using said identifier as a reference for the identified media data in an identified media data element.” [This is similar to the teachings noted in Claim 13 above with the difference of parsing received media data that had been encapsulated in a container file. See para 0136 and 0218 (in view of Fig. 7) for example in Hannuksela for support]   
Regarding claim 23, claim 23 is rejected under the same art and evidentiary limitations as determined for the method of Claim 14. With respect to parsing, see claim 22 above.
Regarding claims 24-25, claims 24-25 are rejected under the same art and evidentiary limitations as determined for the method of Claim 15. With respect to parsing, see claim 22 above.
Regarding claim 26,  (New) Hannuksela and Xie teach all the limitations of claim 25, and are analyzed as previously discussed with respect to that claim. Hannuksela further discloses “further comprising: parsing [With respect to parsing, see claim 22 above], from the container file, the data reference element that indicates the identified media data element with an identifier, wherein the identifier comprises a movie fragment sequence number or a track fragment decode time [See citations in claim 13 regarding the foregoing limitation]; and parsing, from the container file, a first sample entry that references the data reference element;  [See para 0136 with respect to the file parser]
Regarding claim 27, claim 27 is rejected under the same art and evidentiary limitations as determined for the method of Claim 13. As to the claimed hardware and software, see for e.g. para 0033-0034 in Hannuksela. This also applies to dependent claims 28-30 below. As to 
Regarding claim 28, claim 28 is rejected under the same art and evidentiary limitations as determined for the method of Claim 14. With respect to parsing, see claim 22 above.
Regarding claims 29-30, claims 29-30 are rejected under the same art and evidentiary limitations as determined for the method of Claim 15. With respect to parsing, see claim 22 above.
Allowable Subject Matter
9.	Claims 16, 21, and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. The prior art of record, taken individually or in combination fail to explicitly teach or render obvious within the context of the respective independent claims the limitations:
16. (New) The method according to claim 15 further comprising: including into the container file the data reference element that indicates an identified media data element with an identifier, wherein the identifier comprises a movie fragment sequence number or a track fragment decode time; including into the container file a first sample entry that references the data reference element; including into the container file a movie fragment that comprises a track fragment and comprises the first movie fragment sequence number or the first track fragment decode time; and including into the track fragment a sample description index that identifies the first sample entry to be in use for the track fragment and is indicative that the identified media data element comprises media data for the track fragment.

31. (New) The apparatus according to claim 30, wherein the apparatus is further caused to: parse, from the container file, the data reference element that indicates the identified media data element with an identifier, wherein the identifier comprises a movie fragment sequence number or a track fragment decode time; parse, from the container file, a first sample entry that references the data reference element; parse, from the container file, a movie fragment that comprises a track fragment and comprises the first movie fragment sequence number or the first track fragment decode time; parse, from the track fragment, a sample description index that identifies the first sample entry to be in use for the track fragment and is indicative that the identified media data element comprises media data for the track fragment.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 for additional references.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486